Citation Nr: 0315079	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right eye vision 
disorder.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In June 2002, the Board undertook additional development on 
the issues listed above, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Specifically, the Board obtained 
VA records as well as reports of VA examinations.  In 
February 2003 the Board provided notice of the development as 
required 38 C.F.R. § 20.903 (2002).  In a statement dated 
later in February 2003, the veteran responded that he had no 
further evidence or argument to present.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002).  It invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  It was held that this was contrary to 
the requirement of 38 U.S.C.A. § 7104(a).  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C.A. § 
5103(b), which provided the claimant one year to submit 
evidence.  

Because of the decision by the Federal Circuit, the Board 
does not have jurisdiction to decide the instant appeal on 
the basis of the evidence developed by the Board, which has 
not been considered by the RO and for which the veteran has 
not waived such consideration.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The RO should then readjudicate the 
claims for service connection for a right 
eye vision disorder and for a rating in 
excess of 50 percent for PTSD.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction on 
either issue, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford a reasonable period of time for a 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


